— Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J), rendered August 19, 2002, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was not *874knowingly, intelligently, and voluntarily made because he was not informed that he would be subject to a mandatory period of post-release supervision is not preserved for appellate review. The defendant did not move to withdraw his plea of guilty on this ground or move to vacate the judgment of conviction in the court of first instance (see People v Mapp, 308 AD2d 462 [2003]; People v Folks, 306 AD2d 355 [2003], Iv denied 100 NY2d 581 [2003]; People v Higgins, 304 AD2d 773 [2003]) and we decline to review it in the exercise of our interest of justice jurisdiction. Florio, J.P., Krausman, Luciano, Townes and Rivera, JJ., concur.